DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, claims 16-17 in the reply filed on 4/12/2021 is acknowledged.  The traversal is on the ground(s) that The response asserts the claims have been amended to indicate the oligonucleotides are single stranded and is not anticipated by Kennedy.  This is not found persuasive because Kursten (US2010/0279305) render the instant claims obvious.Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/2021.
Priority
	The instant application was filed 03/19/2019 is a national stage entry of PCT/EP2017/074505, having an international filing date: 09/27/2017 and claims foreign priority to EP16190862.9 , filed 09/27/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 is being considered by the examiner.
Drawings
The specification in the description to drawings indicates there is blue in figure 4 and 6 and color dotes in figure 5 and green and red in figure 6.  Thus the specification teaches the figures are in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application ..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Specification
The disclosure is objected to because of the following informalities:
 The specification on pages 16-17 recites, “Seq No.”  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent .  
Appropriate correction is required.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claims 16 recites, “a.”, “b.”, “c.”, “d.”, “e.”.   	MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 16 recites, “Providing, “ Providing,” Providing,” Bringing,” and “Reacting.”  These recitations are not proper nouns or the first word of the claim and thus do not need to be capitalized.  
Claim 17 is objected to as it depends from claim 16.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten (US2010/0279305).
The specification teaches figure 3 is a labeling method of the invention.
Figure 3 depicts:

    PNG
    media_image1.png
    670
    353
    media_image1.png
    Greyscale

Thus the broadest reasonable interpretation consistent with the specification is element a of the claim can be the random (or degenerate ) portion of element c of the claim.
With regards to claim 16, Kuersten teaches, “0190. Each of three RNA samples:
0191 total RNA from human placenta (100 ug, Ambion P/NAM7950), (0192 synthetic miRNA molecules (MirVanaTM miRNA Reference Panel v.9.1, 100 fmol, Ambion P/N 43.88891, an equimolar pool of synthetic RNA oligo nucleotides representing most of the human, mouse, and rat miRNA sequences in miRBase Sequence Database Version 9.1), and (0193 FlashPAGETM Fractionation System-purified total RNA (human placenta) from 5ug total RNA, was mixed with 3 uIl hybridization solution (300 mM 
	Kuersten teaches the oligonucleotides were resuspended in water and combined with RNA to hybridize and ligate the adapters to the RNA.  

    PNG
    media_image2.png
    644
    813
    media_image2.png
    Greyscale

While Kuersten teaches, “ 0078. In some embodiments, the reverse transcribed prod uct is placed on an array and detected using standard methods known by one of 
Kuersten teaches, “0173 Those in the art will appreciate that, in certain embodiments, the read length of the sequencing/resequencing technique employed may be a factor in the size of the RNA molecules that can effectively be detected (see, e.g., Kling, Nat. Biotech. 21 (12): 1425-27). In some embodiments, the amplified products generated from the RNA molecules from a first sample are labeled with a first identification sequence (sometimes referred to as a “barcode’ herein) or other marker, the amplified products generated from the RNA molecules from a second sample are labeled with a second identification sequence or second marker, and the amplified products comprising the first identification sequence and the amplified products comprising the second identification sequence are pooled prior to determining the sequence of the corresponding RNA molecules in the corresponding samples.”
Kuersten does not specifically teach labeling the single stranded oligonucleotide complementary to the splint oligonucleotide.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide barcode labels or biotin labels on the single stranded oligonucleotide complementary to a portion of the splint oligonucleotide.  The artisan would be motivated to label the single stranded oligonucleotide complementary to a portion of the splint oligonucleotide with a barcode to identify different samples.  The artisan would be motivated to label the single stranded oligonucleotide complementary to a portion of the splint oligonucleotide with biotin and/or streptavidin to allow for detection and/or separation.  The artisan would have a 
With regards to claim 17, Kursten teaches PCR amplification and PAGE/HPLC purification (figure 3), both of which remove the complementary splint oloigonucleotide.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Steven Pohnert/           Primary Examiner, Art Unit 1634